Citation Nr: 0105284	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 14, 
1994, for a grant of service connection for a donor site scar 
of the left anterior thigh.

3.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected rupture, left 
radial collateral ligament, status post reconstruction, with 
traumatic arthritic change (residuals of a left thumb 
injury).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had honorable active service from August 1972 to 
August 1976.  He had a subsequent period of service from 
August 1976 to June 1977 of which the character of discharge 
was such as to preclude the award of compensation benefits by 
the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In a June 1992 decision, the RO denied 
service connection for PTSD and for a left thumb condition.  
Thereafter, in a February 1995 rating action, the RO granted 
service connection for the residuals of a left thumb injury 
and assigned an initial 10 percent evaluation, effective May 
7, 1992.  In an April 1995 rating decision, the RO 
established service connection for a donor site scar of the 
left anterior thigh and assigned a noncompensable evaluation, 
effective July 14, 1994.  The veteran has perfected timely 
appeals to the Board regarding the June 1992 denial of 
service connection for PTSD; the February 1995 grant of a 10 
percent evaluation; and the April 1995 assignment of July 14, 
1994, as the effective date of service connection for his 
donor site scar of the left anterior thigh.

With respect to the veteran's claim of service connection for 
PTSD, a review of the claims folder shows that the veteran 
perfected an appeal of the June 1992 rating action by filing 
his December 1993 Substantive Appeal.  Thereafter, in an 
April 1994 statement, the veteran stated, "At this point in 
time I am going to drop the claim on PTSD contingent upon 
favorable results of the thumb disability."  In a January 
1995 statement, which was received at the RO that same month, 
the veteran elaborated on the favorable action he was seeking 
with respect to his left thumb claim by asserting that it 
warranted a 30 percent disability evaluation; service 
connection for this condition was established in February 
1995 and the current 10 percent evaluation was assigned.  

Thereafter, in response to a March 1995 informal claim for 
service connection for PTSD, in May 1995 the RO informed the 
veteran, for the first time, that he had withdrawn his PTSD 
claim in April 1994.  In doing so, the RO further advised the 
veteran that he needed to submit new and material evidence to 
reopen a claim for this benefit.  The record reveals that the 
veteran subsequently filed numerous "new" claims seeking 
service connection for PTSD, which the RO variously 
adjudicated on merits and finality bases and that he 
thereafter appealed.  In addition, in a July 1999 statement, 
the veteran specifically noted that he had perfected an 
appeal of his PTSD claim with his December 1993 Substantive 
Appeal and pointed out that, in June 1994 letter, VA notified 
him that his appeal was being sent to the Board.  In this 
regard, the Board further observes that the September 1999 
Statement of the Case (SOC) identifies a May 1999 rating 
decision, in which the RO, on the merits, confirmed and 
continued the prior denial of the veteran's claim for service 
connection for PTSD.  In light of the foregoing, and 
particularly because the veteran made the withdrawal of the 
PTSD "contingent" on favorable action, i.e., a 30 percent 
disability rating for this left thumb disability, the Board 
concludes that the veteran did not withdraw his PTSD claim.  
38 C.F.R. § 20.204(c) (2000).  As such, the Board finds that 
finality has not attached.  Thus, because the instant appeal 
stems from the RO's June 1992 denial of the veteran's claim 
of entitlement to service connection this benefit, the Board 
has characterized the issue on appeal as indicated on the 
title page.  Cf. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Because the veteran has disagreed with the initial rating 
assigned for the residuals of his left thumb injury, the 
Board has recharacterized this claim on the title page as 
involving the propriety of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
addition, in October 1995, the RO increased the evaluation of 
the veteran's service-connected donor site scar of the left 
anterior thigh to 10 percent, effective July 14, 1994; the 
veteran has not perfected an appeal with respect to the 
propriety of the initial evaluation assigned for this 
disability.

In August 2000, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held in Washington, DC.  During the 
hearing, the veteran submitted, accompanied by a waiver of RO 
consideration, evidence to the undersigned Board Member.  
This evidence will be considered by the Board in connection 
with the instant appeal.

The veteran's claim regarding the propriety of the initial 10 
percent evaluation assigned for his residuals of a left thumb 
injury will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements and in sworn hearing testimony, 
the veteran reports several in-service stressful experiences 
involving flight incidents, including crashes, which relate 
to duties concerning to his military occupational specialty, 
airborne radio operator.  Marine Corps records are consistent 
with the occurrence of these in-service stressors.

3.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressful experiences.

4.  The veteran's initial claim for service connection for 
residuals of a left thumb injury was received by the RO on 
May 7, 1992.  Prior to the February 1995 grant of service 
connection for this condition, the veteran asserted 
entitlement to service connection for a donor site scar of 
the left anterior thigh.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304 (2000).

2.  An effective date of May 7, 1992, for the award of 
service connection for a donor site scar of the left anterior 
thigh, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 
1991); 38 C.F.R. §§ 3.156, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In 
reaching this conclusion, the Board acknowledges that, during 
his August 2000 hearing, the veteran reported receiving 
regular treatment for his PTSD at the Salem, Virginia, VA 
Medical Center.  To date, VA has not attempted to associate 
these records with the claims folder.  In light of this 
decision, however, in which the Board finds that service 
connection is warranted for PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.  The Board will therefore proceed with 
the consideration of this issue, as well as his claim for an 
earlier effective date for the grant of service connection 
for a donor site scar of the left anterior thigh.

I.  Service connection for PTSD

Background

In a January 1983 administrative decision, the RO determined 
that the veteran's service from August 1972 to August 1976 
was under honorable conditions.  In that same decision, 
however, the RO found that the veteran's service from August 
1976 to June 1977 was under dishonorable conditions and was 
thus a bar to VA benefits.  In light of the foregoing, the 
Board will discuss only those events that took place during 
the veteran's honorable period of service.  See 38 C.F.R. 
§ 3.12.

In voluminous statements submitted during the course of this 
lengthy appeal as well as in his August 2000 hearing 
testimony, the veteran reported experiencing numerous in-
service stressors involving flight incidents, including in-
flight fueling incidents as well as crashes of airplanes and 
helicopters.  The veteran reports that, during these events, 
individuals were either killed or were placed at significant 
risk to their personal safety, e.g., "near mid-air 
collisions."  The veteran maintains that these incidents 
took place while he was serving as an airborne radio operator 
during the early to mid 1970s.  In support, the veteran 
asserts that he received medical care during service for 
anxiety related to these stressors.  The veteran also points 
out that he has been diagnosed as having PTSD on numerous 
occasions, and that the disability has been linked to these 
in-service experiences.

The veteran's DD Form 214 and his service personnel records 
show that he served in a Marine Corps aviation unit.  These 
records further disclose that he served as an airborne radio 
operator from May 1973 to September 1974.  In addition, these 
service records indicate that, from May 9 to September 26, 
1974, the veteran served with Marine Aircraft Group 24, 1st 
Marine Brigade, Fleet Marine Force.  Command chronologies for 
this unit, for the period from July 1 to December 31, 1974, 
show that, on August 14, 1974, an F-4 crashed in Kaneohe Bay, 
and that, on September 23, 1974, a CH-46 helicopter crashed 
on the island of Hawaii while deployed with the Marine 
Aircraft Group 24, 1st Marine Brigade, Fleet Marine Force 
detachment.  Further, an October 1975 service medical record 
entry reflects that the veteran reported being "unhappy with 
flying."  Additional entries dated during this month reflect 
that the veteran reported suffering from nervousness and 
having problems sleeping as well as a poor appetite.

When the veteran filed this claim in May 1992, he reported 
that he had received no post-service treatment for his 
psychiatric disability.  During a portion of this appeal, 
however, the veteran was incarcerated at the Staunton 
Correctional Center (Staunton) in Staunton, Virginia, and 
some of the pertinent medical records relate to his treatment 
at that facility.  In this regard, the Board observes that a 
review of medical records from this facility, dated from 
March 1996 to June 1998, show that the veteran was prescribed 
numerous medications to treat his psychiatric impairment.  

In addition, one of the veteran's treating psychiatrists at 
Staunton, Dr. Timothy J. Kane, submitted three pertinent 
medical reports; the two earliest are each dated in March 
1997, the final one is dated in January 1998.  In the earlier 
March 1997 report, Dr. Kane stated that his colleague, Dr. 
Robert Gardella, had treated the veteran for psychiatric 
problems since early 1994, and that since June 1996, he had 
been treating the veteran for this condition.  Dr. Kane 
indicated, in pertinent part, that the veteran suffered from 
PTSD and that he had both intermittent acute as well as 
chronic symptoms of this disability.  He added that, as a 
result of the PTSD, the veteran suffered from recurrent 
nightmares, generalized anxiety, heightened startle response 
and chronic dysphoria.  Dr. Kane further stated that the 
condition had proven to be quite difficult to treat with a 
great degree of success in spite of several different 
medication regimens, regular follow-ups by him, and weekly 
group psychotherapy sessions.

With respect to the stressors underlying the diagnosis, in 
his report dated later that same month, Dr. Kane indicated 
that, during the course of his treatment of the veteran, the 
veteran was "unambiguous and consistent" in reporting his 
recollections of traumatic events that took place while he 
served in flight crew during his period of active duty, and 
that he had a "clear memory" of these experiences.  Dr. 
Kane stated that the veteran described "at length" a mid-
air, refueling incident, as well as a mid-air collision.  In 
his January 1998 report, Dr. Kane reiterated that the veteran 
suffered from PTSD and reported that the disability was 
productive of nightmares, hypervigilance, anxiety and chronic 
depression.

The claims folder shows that the veteran was released from 
Staunton in June 1998.  A July 1998 VA hospitalization report 
reflects that the veteran presented at that facility because 
he believed that he was unable to function in society.  At 
admission, the physician indicated that the veteran appeared 
to be suffering from major depression and a history of PTSD.  
According to the hospitalization report, upon being released 
from Staunton, the veteran had resided at the Salvation Army 
facility in Harrisonburg, Virginia, prior to his admission.  
At discharge, the veteran was diagnosed as having major 
depression and a history of PTSD.  In addition, the report 
reflects that the examiner recommended that he continue his 
medication regimen and that he seek treatment at the VA 
Mental Health Clinic.

In August 1999, the veteran was afforded a VA psychiatric 
examination, apparently in conjunction with his claim for 
nonservice-connected pension benefits; the report 
specifically indicated that the evaluation was not for 
purposes of ruling in or excluding a diagnosis of PTSD.  The 
veteran complained of suffering from depression, anxiety, 
irritability and chronic sleep impairment.  The psychologist 
described the veteran's mood as anxious and reported other 
clinical findings.  The diagnoses were recurrent major 
depressive disorder and alcohol dependence.  The veteran did 
not discuss any in-service incidents and the examiner did not 
comment on whether the veteran had PTSD.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, for claims for service connection for PTSD, VA 
regulations, as amended in June 1999, require that three 
elements be present:  (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Gaines, 11 Vet. 
App. 353 (1998).  The new version of the regulation is 
effective from March 7, 1997.  64 Fed. Reg. 32807 (June 18, 
1999).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).  Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's statements and testimony, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f).

As discussed above, Dr. Kane's reports and the medical 
evidence from Staunton show that the veteran has been 
diagnosed as having PTSD on numerous occasions.  In addition, 
Dr. Kane has specifically provided medical evidence of a 
nexus between the veteran's PTSD and his reported in-service 
stressors.  As such, the record shows that the veteran has 
satisfied the first and third elements required for a grant 
of service connection for PTSD.  Indeed, the Board observes 
that a review of the claims folder reveals that, in several 
recent rating actions, the RO has confirmed and continued the 
denial of the veteran's claim essentially on the basis that 
there was no evidence the veteran's claimed stressors 
actually occurred, i.e., the second element.  In doing so, 
the RO pointed out that the record does not indicate that the 
veteran participated in combat and the veteran does not 
contend otherwise.  

The Board notes that, among the stressors identified by the 
veteran are aircraft crashes that took place while he was 
serving in a Marine Corps aviation unit.  The veteran's 
service records show that, from May 9 to September 26, 1974, 
the veteran served with Marine Aircraft Group 24, 1st Marine 
Brigade, Fleet Marine Force.  In addition, as discussed 
above, command chronologies for this particular unit, for the 
period from July 1 to December 31, 1974, disclose that on 
August 14, 1974, an F-4 crashed in Kaneohe Bay, and on 
September 23, 1974, a CH-46 helicopter crashed on the island 
of Hawaii while deployed with the Marine Aircraft Group 24, 
1st Marine Brigade, Fleet Marine Force detachment.  

The Board thus finds that there is credible evidence 
supporting the occurrence of the veteran's reported in-
service stressors.  In reaching this determination, the Board 
recognizes that Marine Corps records do not provide specific 
corroboration of the veteran's witnessing or participating in 
these events.  However, in Suozzi v. Brown, 10 Vet. App. 307 
(1997), the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) held that, by requiring corroboration of 
every detail, including the veteran's personal participation, 
VA defined "corroboration" far too narrowly.  See Suozzi, 
10 Vet. App. at 311.  In Suozzi, the Court found that a radio 
log, which showed that the veteran's company had come under 
attack, was new and material evidence to warrant reopening a 
claim of service connection for PTSD, despite the fact that 
the radio log did not identify the veteran's participation.  
The Court further stressed that the evidence favorably 
corroborated the veteran's alleged in-service stressor.  Id.

In light of the Court's decision in Suozzi and the Marine 
Corps records, the Board finds that there is credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  The Board also observes that this 
conclusion is supported by the October 1975 service medical 
record entries, which reflect that the veteran reported being 
"unhappy with flying" and that he complained of suffering 
from nervousness, problems sleeping and a poor appetite.  
Further, the Board notes that a comparison of the veteran's 
numerous statements as well as his August 2000 testimony 
reveals that, at virtually every opportunity during this 
extended period, the veteran reported the same in-service 
stressors.  As such, service connection is warranted.


II.  Entitlement to an effective date prior to July 14, 1994, 
for service connection for a donor site scar of the left 
anterior thigh

In May 1992, the veteran filed a claim seeking service 
connection for "loss of partial use of the left thumb," 
which he indicated had occurred in 1976.  As noted in the 
introduction, in a June 1992 rating action, the RO denied 
service connection for a left thumb condition.  In his 
December 1993 Substantive Appeal, which perfected his appeal 
of that determination, the veteran reported that he had a 
nine inch scar on his left leg as well as a two inch scar on 
his left thumb and that both scars resulted of the in-service 
left thumb surgery.  

Service medical records reflect that, in June 1976, the 
veteran underwent reconstruction of the radial collateral 
ligament of the first metacarpophalangeal joint of the left 
hand.  These records were not in the claims folder at the 
time of the June 1992 rating action and were subsequently 
associated with the claims folder in April 1994.  The 
hospitalization records show that surgical procedure also 
involved the removal and grafting of a portion of the tendon 
of the left leg.  Based on its review of these additional 
service medical records, the RO granted service connection 
for the residuals of a left thumb injury, effective May 7, 
1992, the date that the veteran's claim was received.

As further noted in the introduction, in an April 1995 rating 
decision, the RO established service connection for donor 
site scar of the left anterior thigh effective July 14, 1994, 
which the RO identified as the date the veteran initially 
claimed service connection for this disability.  

The veteran argues that the effective date for the grant of 
service connection for a donor site scar of the left anterior 
thigh should be May 7, 1992, i.e., the same date as has been 
established for the grant of service connection for his left 
thumb disability.  In support of this contention, the veteran 
maintains that his May 1992 claim for left thumb disability 
encompassed the scar because it related to all residuals of 
the thumb reconstruction surgery.  In addition, he asserts 
that the RO's action in not developing the scar aspect of his 
claim stems from the absence of the June 1976 in-service 
hospitalization report, i.e., because those records show that 
the surgical procedure involved the left tensor fascia graft, 
it is not a separate claim, but the donor site scar was the 
proximate result of the in-service surgery and was thus part 
of the same claim.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

The record reveals that, while the veteran's appeal for a 
left thumb disability was pending, the June 1976 in-service 
hospitalization records, including the operative report 
showing the removal and grafting of a portion of the tendon 
of the left leg, were associated with the claims folder.  The 
Board thus concludes that the veteran's claims for service 
connection for a left thumb disability and for a donor site 
scar of the left anterior thigh are part of the same claim, 
even though they involve different disabilities.  See 
38 C.F.R. § 3.156(b) (providing that evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been filed, is 
considered to have been filed in connection with the claim 
that was pending at the beginning of the appeal).  Thus, an 
effective date of May 7, 1992, for the grant of service 
connection for a donor site scar of the left anterior thigh, 
is warranted.



ORDER

Service connection for PTSD is granted.

An effective date of May 7, 1992, for the award of service 
connection for a donor site scar of the left anterior thigh, 
is granted, subject to the controlling laws and regulations 
governing the disbursement of monetary benefits.


REMAND

Also before the Board is the veteran's claim regarding the 
propriety of the initial 10 percent evaluation assigned for 
his service-connected residuals of a left thumb injury.  The 
veteran asserts that a higher rating is warranted because the 
disability is much more severely disabling than represented 
by the current 10 percent evaluation.  In support, he argues 
that the disability is productive of arthritis, ankylosis, 
muscle injury, nerve damage and scarring, and further, that 
each of these manifestations warrants a separate disability 
evaluation.  In considering this claim, however, it does not 
appear that, to date, the RO has considered whether the 
asserted manifestations of the veteran's service-connected 
residuals of a left thumb injury warrant independent ratings.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (2000)).

In addition, with respect to the veteran's contentions 
regarding his overall functional impairment of the left 
thumb, the Board notes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995) the Court held that, in adjudicating the issue of 
entitlement to a higher disability rating for a 
musculoskeletal disorder, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria, 
and that such can provide a basis for a higher schedular 
evaluation.  In this regard, the Board observes that, during 
the course of this appeal, the veteran was afforded VA 
orthopedic examinations in November 1994 and August 1995; the 
report of a July 1999 VA general medical examination reveals 
that the examiner did not evaluate the veteran's left hand.  
The veteran challenges the adequacy of these reports for 
rating purposes; because a review of the orthopedic 
examination reports shows that the examiners did not consider 
the DeLuca factors, the Board agrees.

In light of the foregoing, the Board concludes that the RO 
must afford the veteran a contemporary and thorough VA 
orthopedic examination to assess the nature and extent of his 
left thumb impairment.  See Colayong v. West, 12 Vet. App. 
524, 532 (1999); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  In addition, in the examination report, the examiner 
should opine whether the veteran experiences functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination of left thumb and the RO must 
address these factors in adjudicating this claim.  DeLuca; 38 
C.F.R. §§ 4.40, 4.45, 4.59.  The examiner must also identify 
all manifestations of the disability.  

Further, the record shows that he has been receiving regular 
treatment at the Salem, Virginia, VA Medical Center.  As 
such, on remand, the RO must obtain and associate with the 
claims folder any outstanding records of the veteran's VA 
treatment for this disability.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that these treatment records may 
contain diagnostic impressions and other conclusions that 
might be determinative of the disposition of this claim.  
Indeed, these records may be especially significant in this 
case in light of the Court's decision in Fenderson.  In that 
case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for left thumb problems.  This 
should specifically include any 
outstanding records of the veteran's care 
at the Salem, Virginia, VA Medical Center 
as well as from any other facility or 
source identified by the veteran.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected left thumb disability.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  In the examination report, the 
physician should identify all residuals 
of the veteran's left thumb injury.  In 
doing so, the examiner must specifically 
indicate whether the disability is 
manifested by arthritis, ankylosis, 
muscle injury, nerve damage and/or 
scarring.  If any such manifestations are 
present, the examiner is requested to 
provide a description and 
characterization of that manifestation.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his left 
thumb as a result of the service-
connected disability.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
state so clearly.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  Further, in 
readjudicating this claim, the RO should 
take into consideration any functional 
loss due to pain and pain on movement, 
weakness, fatigability, and incoordination 
(consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995)), as well as whether separate 
evaluations for arthritis, ankylosis, 
muscle injury, nerve damage and/or 
scarring are warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The 
RO should also consider whether staged 
rating is appropriate in light of the 
recent decision in Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


